Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022, has been entered.
 
Status of Claims
Claims 1-20 were previously pending and subject to a Final Office Action having a notification date of February 9, 2022 (“Final Office Action”).  Following the Final Office Action, Applicant filed the RCE and an amendment on May 9, 2022 (the “Amendment”) amending claims 1, 7, 13-15, and 18 and canceling claims 9 and 12.  The present non-final Office Action addresses pending claims 1-8, 10, 11, and 13-20 in the Amendment.
	
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 101 and some of the claim rejections under 35 USC 102 set forth in the Final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, Applicant’s arguments with respect to other of the claim rejections 35 USC 102 and the claim rejections under 35 USC 103 are unpersuasive and therefore maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103
At page 8 of the Amendment in response to the Examiner’s assertion that “as the first trained model is trained on the training data/first training set, then the similarity score/affinity value [of [0066] of Christiansen] represents an affinity similarity between the sample data/second training set and the first trained model,” Applicant takes the position that “[this] position is not actually true as the first trained model trained with its training data may have been poorly trained.”  
However, [0046] of Christiansen discusses not retraining the first trained model when a confidence score is above a confidence threshold thus meaning that the first trained model with its training data was properly trained.  Even if the confidence score is below the confidence threshold, the first trained model is retrained so as to lift the confidence score above the threshold and thus “properly” train the first trained model.  Accordingly, as the training data is thus representative of the first trained model, then the similarity score/affinity value of [0066] of Christiansen represents an affinity similarity between the sample data/second training set and the first trained model.
Applicant then asserts “Moreover, the claim language relates not to how data from a first cohort used to train the first candidate models matches a respective trained candidate model but rather how data in a second cohort matches a candidate trained model.”  The Examiner agrees that the claim language relates to how data in a second cohort matches a candidate trained model.  In this regard, per [0066] of Christiansen, the similarity score indicates how different/similar the sample data/second training set is to the training data/first training set.  As the training data/first training set represents the first/candidate trained model, then the similarity/affinity score represents an affinity similarity between the sample data/second training set and the first trained model.
At pages 8-9 of the Amendment, Applicant mentions how [0066] of Christiansen notes how the introspection net leverages observations regarding the differences between the training and sample data and then surmises that the introspection net is not trained to produce a second trained model to output affinity-relating values representing an affinity between data and an input candidate first trained model.  The Examiner disagrees that Christiansen does not disclose “train a second model to produce a second trained model to output affinity-relating values which represent affinity between data and an input candidate first trained model.”  As noted in the Final Office Action and again below, the similarity score of [0066] of Christiansen indicates how different/similar the sample data/second training set is from the training data/first training set.  As the first trained model is trained on the training data/first training set which is thus representative of the first trained model, then the similarity score/affinity value represents an affinity/similarity between the sample data/second training set and the first trained model.  Furthermore, in order for the introspection net of the data representation model/second trained model (which outputs the similarity/affinity score per [0066]) to be functional, then the second trained model would be trained as it is a neural network with various layers per [0067].  Also, [0067] discuss training the classifier 331 and detector 332 which are other components of the second trained model.
To the extent Applicant is taking the position that Christiansen does not disclose use of a plurality of candidate first trained models, Watson teaches ([0031] that it was known in the machine learning art to utilize similarity metrics (affinity-relating values) to identify a model from a pre-trained network of models to enhance the performance of the machine learning task.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processing circuitry of Christiansen to have received a plurality of candidate first trained models that have each been trained using the first dataset acquired in the first cohort, inputting data of the second data set and data representative of each of the respective candidate first trained models into the second trained model, receiving a respective affinity-relating value representing an affinity between the second data set and each of the respective candidate first trained models, and selecting a candidate one of the first trained models based on the affinity-relating values as taught by Watson to advantageously enhance the performance of the machine learning task and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
	In the last line, it appears that “related” should be changed to --relating--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2021/0125104 to Christiansen et al. (“Christiansen”).
Regarding claim 19, Christiansen discloses a medical system (system 100 in Figure 2 which can be used in healthcare/medical applications per [0038] and [0098]) comprising processing circuitry ([0106] notes that the system 100 can include one or more servers 23 that include CPUs which would include processing circuitry) configured to train a second model to output affinity-relating values which represent affinity between data samples of a data set and at least one first trained model ([0038] discusses an already trained machine learning model 120 (“first trained model”) which is shown in Figure 2 and which is trained with training data per [0060]; furthermore, the similarity/affinity scores of [0066] indicate how different/similar sample data/second training set is from the training data/first training set; as the first trained model is trained on the training data/first training set, then the similarity score/affinity value represents an affinity similarity between the sample data/second training set and the first trained model; furthermore, in order for the introspection net of the data representation model/second trained model (which outputs the similarity/affinity score per [0066]) to be functional, then the second trained model would be trained as it is a neural network with various layers per [0067]), the training comprising: 
receiving training data comprising a plurality of data samples ([0063] notes that training data can include images (data samples));
receiving data representative of at least one first trained model ([0066] discusses how the classifier of the data representation model/second trained model determines activations which are sent to the introspection net for evaluation and determination of the similarity/affinity scores; to obtain such activations, the second model would need to know for instance the weights of the nodes of the first trained model (data representative of the at least one first trained model); 
applying the at least one first trained model to the training data to obtain activation values (the activations mentioned in [0066] for the training data would be obtained by applying the first trained model to the training data); and 
using the training data, the data representative of at least one first trained model and the activation values for training the second model to output affinity-relating values (the above-noted training of the introspection net of the data representation model/second trained model would include use of the activation values in order to be able to output similarity/affinity scores/values indicative of the difference/similarity between the sample data/second training set activations values and the training data activation values; furthermore, as the training data and weights/data representative of the at least one first trained model are needed to determine the activations, then such training data and weights/data representative of the at least one first trained model would also be used to train the second model to output the similarity/affinity values).
Claim 20 is rejected in view of Christiansen as discussed above in relation to claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 8, 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0125104 to Christiansen et al. (“Christiansen”) in view of U.S. Patent App. Pub. No. 2020/0320379 to Watson et al. (“Watson”):
Regarding claim 1, Christiansen discloses a medical system (system 100 in Figure 2 which can be used in healthcare/medical applications per [0038] and [0098]) comprising processing circuitry ([0106] notes that the system 100 can include one or more servers 23 that include CPUs which would include processing circuitry) configured to: 
receive a ... first trained [model] ([0038] discusses an already trained machine learning model 120 (“first trained model”) which is shown in Figure 2), wherein the ... trained [model] [has been] trained using a first data set acquired in a first cohort ([0060] discusses how the model is trained with training data; furthermore, [0037] notes how the training data can be separate from “sample data”; accordingly, the training data/first data set is from some “first cohort”); 
receive a second data set acquired in a second cohort ([0060] describes receiving sample data/second data set which is different from the training data/first data set and thus is from a “second cohort”); 
train a second model to produce a second trained model to output affinity-relating values which represent affinity between data and an input candidate first trained model (the similarity score of [0066] indicates how different/similar the sample data/second training set is from the training data/first training set; as the first trained model is trained on the training data/first training set, then the similarity score/affinity value represents an affinity/similarity between the sample data/second training set and the first trained model; furthermore, in order for the introspection net of the data representation model/second trained model (which outputs the similarity/affinity score per [0066]) to be functional, then the second trained model would be trained as it is a neural network with various layers per [0067]);
for... the ... candidate first trained [model], input data included in the second data set and data representative of the respective candidate first trained model into the second trained model ([0060] and [0065] discuss using a data representation model (“second trained model”) to compare the sample data to the training data; specifically, [0066] discusses how the classifier of the data representation model determines activations which are evaluated by an introspection net of the data representation model to produce a similarity score; accordingly, “data representative of the first trained model” would be known to determine such activations for both the training data/first data set and the sample data/second data set; furthermore, [0067] discloses that the introspection net can be a neural network which would be trained to be functional) and receive from the second trained model a respective affinity-relating value (similarity score of [0066]) which represents an affinity between the data included in the second data set and the respective candidate first trained model (per [0066], the similarity score indicates how different/similar the sample data/second training set is from the training data/first training set; as the first trained model is trained on and is therefore representative of the training data/first training set, then the similarity score/affinity value represents an affinity similarity between the sample data/second training set and the first trained model); and
select at least one candidate first trained model from the ... candidate first trained [model] based on the respective affinity-related [value] ([0063]) discusses determining whether or not the first trained machine learning model should be used to process the sample data; e.g., per step 340 of Figure 1, the candidate trained model is selected when the similarity/affinity score is greater than a first threshold).
While Christiansen discloses receiving a first trained model that has been trained using a first data set acquired in a first cohort, inputting data of the second data set and data representative of the first trained model into the second trained model, receiving an affinity-relating value representing an affinity between the second data set and the first trained model, and selecting the first trained model based on the affinity-relating value, all as discussed above, Christiansen appears to be silent regarding receiving a plurality of candidate first trained models that have each been trained using the first dataset acquired in the first cohort, inputting data of the second data set and data representative of each of the respective candidate first trained models into the second trained model, receiving a respective affinity-relating value representing an affinity between the second data set and each of the respective candidate first trained models, and selecting a candidate one of the first trained models based on the affinity-relating values.
Nevertheless, Watson teaches ([0031]) that it was known in the machine learning art to utilize similarity metrics (affinity-relating values) to identify a model from a pre-trained network of models to enhance the performance of the machine learning task.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processing circuitry of Christiansen to have received a plurality of candidate first trained models that have each been trained using the first dataset acquired in the first cohort, inputting data of the second data set and data representative of each of the respective candidate first trained models into the second trained model, receiving a respective affinity-relating value representing an affinity between the second data set and each of the respective candidate first trained models, and selecting a candidate one of the first trained models based on the affinity-relating values as taught by Watson to advantageously enhance the performance of the machine learning task and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Christiansen/Watson combination discloses a medical system according to claim 1, further including wherein the affinity-relating value represents or is dependent on an affinity between the data included in the second data set and data included in the first data set (per [0066] of Christiansen, the similarity score indicates how different/similar the sample data/second training set is from the training data/first training set).

Regarding claim 3, the Christiansen/Watson combination discloses a medical system according to claim 1, further including wherein the inputting of data included in the second data set and data representative of the first trained model into a second trained model comprises applying the first trained model to the data included in the second data set, thereby to obtain activation values for the first trained model (as noted above, [0066] of Christiansen discusses how the classifier determines activations which are evaluated to produce a similarity score; accordingly, the “first trained model” would be applied to the sample data/second data set to obtain activations values for the first trained model), and inputting the activation values into the second trained model ([0066] of Christiansen notes how the activations are sent to the introspection net which is part of the data representation model/second trained model).

Regarding claim 4, the Christiansen/Watson combination discloses a medical system according to claim 1, further including wherein the first trained model comprises a first neural network and/or the second trained model comprises a second neural network ([0039] and [0067] of Christiansen disclose how the first and second trained models can be neural networks).

Regarding claim 7, the Christiansen/Watson combination discloses a medical system according to claim 1, further including wherein the processing circuitry is configured to use the affinity-relating value to determine a suitability of use of the selected at least one candidate first trained model for the second data set (Figure 4 and [0063] of Christiansen illustrate/discuss how the sample data/second data set is or is not sent to the selected candidate first trained model based on the value of the similarity/affinity scores).

Regarding claim 8, the Christiansen/Watson combination discloses a medical system according to claim 1, further including wherein the processing circuitry is further configured to input data included in the second data set and data representative of the first trained model into [the second trained model] ([0060] and [0065] of Christiansen discuss using a data representation model to compare the sample data to the training data; specifically, [0066] of Christiansen discusses how the classifier determines activations which are evaluated by an introspection net of the data representation model to produce a similarity score; accordingly, “data representative of the first trained model” would be known to determine such activations for both the training data/first data set and the sample data/second data set; furthermore, [0067] of Christiansen discloses that the introspection net can be a neural network which would be trained to be functional), wherein the [second trained model is] trained on different layers of the first trained model (as the introspection net produces the similarity score based on the activations of the sample and training data through the “first trained model,” then the second trained model would be trained on the first trained model to allow for generation of the similarity scores; furthermore, as the first trained model can be a neural network with various layers per [0039], then the second trained model would be trained on such various/different layers of the first trained model).
While [0065] of Christiansen discloses data representation models (“further second trained models”), Christiansen appears to be silent regarding specifically training the further second trained models in the above-recited manner.  
 However, Christiansen does disclose inputting the second data set and first trained model data representation into the initial second trained model and training the initial second trained model on different layers of the different layers of the first trained model as noted.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have inputted the second data set and first trained model data representation into the further second models just as with the initial second model to allow such further second models to generate similarity scores indicative of the compatibility of sample data with the first trained model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Additionally or alternatively, it would have been obvious to input the second data set and first trained model data representation into further second models because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP §2144.04 citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 10, the Christiansen/Watson combination discloses a medical system according to claim 1, further including wherein the first trained model is trained to output a classification and/or a segmentation and/or an identification of an anatomical feature or pathology ([0098] of Christiansen discusses how the machine learning model (first trained model) can arrive at (output) a particular diagnosis of a disease (identification/classification of a pathology)).

Regarding claim 14, the Christiansen/Watson combination discloses a medical system according to claim 1, further including wherein the training comprises, for each data sample of a set of training data, inputting to the second model a set of weights for the first trained model and a set of activation values for the first trained model, wherein the activation values are obtained by inputting the data sample to the first trained model ([0063] of Christiansen notes that training data can include images (data samples); furthermore, as discussed above in relation to claim 12, the introspection net of the data representation model/second trained model would be trained based at least partially on the first data set and first trained model (which itself is at least partially based on the first data set) to allow the introspection net of the data representation model second trained model to output such similarity/affinity scores/values indicative of the difference/similarity between the sample data/second training set and the first trained model; still further, [0066] discusses how the classifier of the data representation model/second trained model determines activations which are sent to the introspection net for evaluation and determination of the similarity/affinity score; to obtain such activations, the second model would need to know the weights of the nodes of the first trained model, whereby the activations for the sample data and the training data samples would be obtained by inputting the sample data and the training data samples to the first trained model).

Claim 18 is disclosed by the Christiansen/Watson combination as discussed above in relation to claim 1.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0125104 to Christiansen et al. (“Christiansen”) in view of U.S. Patent App. Pub. No. 2020/0320379 to Watson et al. (“Watson”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2020/0334456 to Sridharan (“Sridharan”):
Regarding claim 5, the Christiansen/Watson combination discloses a medical system according to claim 1, further including wherein the processing circuitry is configured to output a plurality of affinity-relating values which represent an affinity between data included in the second data set and the first trained model ([0037] of Christiansen notes how the sample data includes images and [0063] discusses similarity scores/affinity values of various images)...
However, the Christiansen/Watson combination appears to be silent regarding wherein the processing circuitry is configured to determine an aggregated value from the affinity-relating values.
Nevertheless, Sridharan teaches ([0213]) that it was known in the imaging processing and machine learning art to obtain a median of a set of similarity scores in a cluster of images to advantageously obtain an indication of a relative similarity between images in the cluster thereby providing an indication as to whether the images are related to the same original image.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processing circuitry of the Christiansen/Watson combination to have been configured to determine an aggregated value from the affinity-relating values as taught by Sridharan to advantageously determine an overall relative indication of how similar the sample data is to the training data of the first trained model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 6, the Christiansen/Watson/Sridharan combination discloses a medical system according to claim 5, further including wherein the aggregated value comprises a median of the affinity-relating values ([0213] of Sridharan discloses obtaining a median of the similarity/affinity values; as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processing circuitry of the Christiansen/Watson combination to have been configured to determine an aggregated value from the affinity-relating values as taught by Sridharan to advantageously determine an overall relative indication of how similar the sample data is to the training data of the first trained model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0125104 to Christiansen et al. (“Christiansen”) in view of U.S. Patent App. Pub. No. 2020/0320379 to Watson et al. (“Watson”) as applied to claim 1 above, and further in view of Int’l Pub. No. 2020/223434 to Feng et al. (“Feng”):
Regarding claim 11, the Christiansen/Watson combination discloses a medical system according to claim 1, and discloses how the machine learning model (first trained model) can be trained with and used in (which would be using the first and second data sets) medical applications ([0038] and [0098] of Christiansen).
However, the Christiansen/Watson combination appears to be silent regarding specifically wherein the first data set and second data set each comprise volumetric medical imaging data.
Nevertheless, Feng teaches (page 1, lines 21-26 and page 7, lines 5-22) that it was known in the healthcare informatics and machine learning art for medical diagnosis algorithms/models to be based on MRI scans (volumetric medical imaging data) because doing so is appealing as a potential tool to assist in disease screening given the wide availability of research scans for training models, and the ubiquity of MRI scanners in the world.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first and second data sets of the Christiansen/Watson combination to include volumetric medical imaging data as taught by Feng because doing so is appealing as a potential tool to assist in disease screening given the wide availability of research scans for training models, and the ubiquity of MRI scanners in the world and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0125104 to Christiansen et al. (“Christiansen”) in view of U.S. Patent App. Pub. No. 2020/0320379 to Watson et al. (“Watson”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2019/0209022 to Sobol et al. (“Sobol”):
Regarding claim 13, the Christiansen/Watson combination discloses a medical system according to claim 1, further including wherein the training comprises ... learning using at least part of the first data set and the first trained model (as discussed above in relation to claim 1, the introspection net of the data representation model/second trained model would be trained as it is a neural network with various layers per [0067] of Christiansen; furthermore, the introspection net of the data representation model/second trained model is configured to output the similarity/affinity scores/values which represent how different/similar the sample data/second training set is from the training data/first training set; as the first trained model is trained on the training data/first training set, then the similarity score/affinity value represents an affinity similarity between the sample data/second training set and the first trained model; still further, such training of the introspection net of the data representation model/second trained model would include some sort of learning based at least partially on the first data set and first trained model (which itself is at least partially based on the first data set) to allow the introspection net of the data representation model second trained model to output such similarity/affinity scores/values indicative of the difference/similarity between the sample data/second training set and the first trained model).
However, the Christiansen/Watson combination appears to be silent regarding the learning specifically including supervised learning.
Nevertheless, Sobol teaches ([0242]) that it was known in the healthcare informatics art to utilize supervised machine learning which advantageously takes advantage of knowledge already known to help provide those predictive features most likely of use for a physician or other caregiver in order to make a clinical diagnosis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the learning in the Christiansen/Watson combination to have been supervised learning as taught by Sobol to advantageously take advantage of knowledge already known to help provide those predictive features most likely of use for a physician or other caregiver in order to make a clinical diagnosis and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0125104 to Christiansen et al. (“Christiansen”) in view of U.S. Patent App. Pub. No. 2020/0320379 to Watson et al. (“Watson”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2021/0183054 to Guo et al. (“Guo”):
Regarding claim 15, the Christiansen/Watson combination discloses a medical system according to claim 1, but appears to be silent regarding wherein the training of the second trained model comprises using a loss function which compares the affinity-relating values output by the second trained model with ground truth information.
Nevertheless, Guo teaches ([0105], [0134], and claim 13) that it was known in the healthcare informatics and machine learning art to update/train a machine learning model based on a loss function that compares a model prediction with ground truth information to advantageously evaluate the accuracy and reliability of the model to allow for improvements to be made thereto.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the training of the second trained model of the Christiansen/Watson combination to include using a loss function which compares the output by the second trained model (which would be the affinity-relating values in Christiansen) with ground truth information as taught by Guo to advantageously evaluate the accuracy and reliability of the model to allow for improvements to be made thereto and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 16, the Christiansen/Watson/Guo combination discloses a medical system according to claim 15, further including wherein the loss function comprises a cross-entropy ([0105] of Guo notes that the loss function can include a cross-entropy loss; similar to as discussed above in relation to claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the training of the second trained model of Christiansen to include using a loss function which compares the output by the second trained model (which would be the affinity-relating values in Christiansen) with ground truth information as taught by Guo to advantageously evaluate the accuracy and reliability of the model to allow for improvements to be made thereto and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0125104 to Christiansen et al. (“Christiansen”) in view of U.S. Patent App. Pub. No. 2020/0320379 to Watson et al. (“Watson”) and U.S. Patent App. Pub. No. 2021/0183054 to Guo et al. (“Guo”) as applied to claim 15 above, and further in view of EP Patent No. 3,582,150 to Wang et al. (“Wang”):
Regarding claim 17, the Christiansen/Watson/Guo combination discloses a medical system according to claim 15, but appears to be silent regarding wherein the loss function is weighted by an accuracy of the input trained model that is input to the second model.
Nevertheless, Wang teaches ([0055] and [0062]) that it was known in the machine learning art to weight a loss function based on an accuracy of a first model that is transferred to a second model to limit incorrect knowledge of the first model from being transferred to the second model, thereby improving the processing accuracy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the loss function of the Christiansen/Watson/Guo combination to have been weighted by an accuracy of the trained model that is input to the second model as taught by Wang to limit incorrect knowledge of the first model from being transferred to the second model, thereby improving the processing accuracy and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686